                  Case 2:21-mj-30423-DUTY ECF No. 1, PageID.1 FiledBrunson
                                                      AUSA: Jeanine 09/02/21 Telephone:
                                                                               Page 1 of   5 226-9100
                                                                                        (313)
AO 91 (Rev. ) Criminal Complaint                       Task Force Officer:     Jeb Rutledge           Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
                                                                                             Case: 2:21-mj-30423
United States of America
   v.
                                                                                             Judge: Unassigned,
                                                                             Case No.
                                                                                             Filed: 09-02-2021 At 09:06 PM
Damien Rapheal Gayles
                                                                                             USA v. DAMIEN RAPHEAL
                                                                                             GAYLES (CMP)(MLW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  August 17, 2021                in the county of                 Wayne     in the
        Eastern           District of      Michigan         , the defendant(s) violated:
          Code Section                                           Offense Description
        18 USC § 922(g)(1)                                   Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                  Det. Jeb Rutledge, Task Force Officer (ATF)
                                                                                                Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     September 2, 2021                                                                       Judge’s signature

City and state: Detroit, Michigan                                          Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                                Printed name and title
   Case 2:21-mj-30423-DUTY ECF No. 1, PageID.2 Filed 09/02/21 Page 2 of 5




                   AFFIDAVIT IN SUPPORT OF A
            CRIMINAL COMPLAINT AND ARREST WARRANT

      I, Task Force Officer/Detective Jeb Rutledge being first duly sworn, hereby

depose and state as follows:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I am a duly sworn Police Officer currently holding the rank of

Detective with the City of Detroit, MI. I have been with the Detroit Police

Department since 1998 and appointed to Detective in 2014. In my 22 years as a

Detroit Police Officer, I have worked numerous assignments including, Uniformed

Patrol, plain clothes Precinct Special Operations, Breaking and Entering Task

Force, Precinct Detective Unit and Homicide. During my career, I have been

involved in or have been the Officer in Charge of hundreds of investigations that

range from larcenies to violent assaults and Homicides that have resulted in

successful state prosecutions.

      2.     I transferred to the Bureau of Alcohol, Tobacco, Firearms, and

Explosives, Firearms Investigative Team (ATF/FIT) in August 2020 and was

sworn in as a Task Force Officer in November 2020.

      3.     I make this affidavit based on my training and experience from

information gathered in this investigation from involved officers, special agents or

others who have personal knowledge or participated in this investigation. The facts


                                         1
   Case 2:21-mj-30423-DUTY ECF No. 1, PageID.3 Filed 09/02/21 Page 3 of 5




and circumstances surrounding the investigation and subsequent arrest of Damien

Rapheal GAYLES are comprised of the following:

                  Detroit Police Department Reports and other related reports
                   associated to the investigation and arrest of Damien Rapheal
                   GAYLES.
                  Body worn camera footage that capture the events.
                  Dash camera footage that captures the incident.
                  Criminal History records of Damien Rapheal GAYLES
                   indicating he has not met the requirements to legally possess a
                   firearm based on his previous felony convictions.
                  LEIN information providing information about the Taurus GC2
                   9mm handgun serial #TMC89354.
                  Project Greenlight Video footage of the incident on August 17,
                   2021, at 1**** Gratiot, Detroit MI related to the arrest of
                   Damien Rapheal GAYLES.

      4.     This affidavit is submitted for the limited purpose of establishing

probable cause that Damien Rapheal GAYLES (DOB xx/xx/1990) has violated

Title 18, United States Code, Section 922(g)(1), Felon in Possession of a Firearm,

and does not contain all details or facts known to law enforcement related to this

investigation.

                               PROBABLE CAUSE

      5.     On August 17, 2021, Detroit Police Officers were in the area of 1****

Gratiot (a Marathon Gas Station) providing special attention to a Project

                                          2
   Case 2:21-mj-30423-DUTY ECF No. 1, PageID.4 Filed 09/02/21 Page 4 of 5




Greenlight location. Officers parked their patrol vehicle and walked towards the

store entrance of the gas station when they came into contact with Damien

GAYLES who was walking out of the store. Officer Rumschlag observed a heavily

weighted object in the right front pocket of GAYLES pants he was wearing. The

object was swinging in pendulum motion indicating to Officer Rumschlag that the

item was a firearm. Officer Rumschlag advised his partners of his observations.

Detroit Police Officers then attempted to make contact with GAYLES. As the

officers approached, GAYLES immediately fled on foot, running to escape

apprehension across Gratiot Ave., onto Mohican Street through a yard and towards

1**** Bringard, Detroit MI. Officers caught up to GAYLES near the front door of

1**** Bringard. Officers gave verbal commands to drop the handgun, at which

time, GAYLES surrendered the handgun by throwing it to the ground near the

officers. Officer Rumschlag recovered the handgun GAYLES discarded. The

handgun was determined to be a Taurus, GC2, 9 mm pistol. The firearm was

loaded with eleven rounds of ammunition.

      6.     On September 1, 2021, Special Agent Michael Jacobs advised me,

based upon the verbal description provided, without physically examining the

firearm, that the referenced firearm is a firearm as defined under 18 U.S.C. § 921,

and was manufactured outside of the state of Michigan after 1898, and therefore

had traveled in and affected interstate or foreign commerce.

                                         3
   Case 2:21-mj-30423-DUTY ECF No. 1, PageID.5 Filed 09/02/21 Page 5 of 5




        7.     A review of GAYLES Criminal History revealed a federal conviction

for interference with commerce by robbery (2014) and state felony convictions for

receiving and concealing stolen property (motor vehicle) and fleeing and eluding,

3rd degree (2007). GAYLES was sentenced to prison for his federal and state

convictions.

                                  CONCLUSION

        8.     Probable cause exists that Damien Rapheal GAYLES, knowing that

he was a convicted felon, did knowingly possess a firearm, that had previously

traveled in interstate and/or foreign commerce, in violation of 18 U.S.C. §

922(g)(1).

                                             Respectfully submitted,



                                             Det. Jeb Rutledge, Task Force Officer
                                             Bureau of Alcohol, Tobacco,
                                             Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

Date:   September 2, 2021




                                         4
